

Exhibit 10(t)(viii)
 
AMENDMENT NO. 11 AND WAIVER TO CREDIT AGREEMENT
 
AMENDMENT NO. 11 AND WAIVER, dated as of March 27, 2008 (this “Amendment and
Waiver”), with respect to the Credit Agreement, dated as of May 20, 2002 (as
same has been and may be further amended. restated, supplemented or modified,
from time to time, the “Credit Agreement”), by and between AMERICAN MEDICAL
ALERT CORP., a New York corporation (the “Company”) and JPMORGAN CHASE BANK,
N.A., as successor-in-interest to The Bank of New York, a national banking
association (the “Lender”).
 
 
RECITALS
 
The Company has requested and the Lender has agreed, subject to the terms and
conditions of this Amendment and Waiver, to amend and waive certain provisions
of the Credit Agreement as herein set forth.
 
Accordingly, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:
 
1. Amendment. The table in Section 7.13(a), Consolidated Fixed Charge Coverage
Ratio, is hereby amended and restated in its entirety to provide as follows:
 
“Fiscal Quarter Ending 
Ratio
   
March 31, 2008
l.00:1.00
June 30, 2008
1.02:1.00
September 30, 2008
1.06:1.00
December 30, 2008 and thereafter
1.10:1.00”

 
2. Waiver. The Bank hereby waives compliance by the Company with Section 7.13(a)
of the Credit Agreement, Consolidated Fixed Charge Coverage Ratio, for the
fiscal quarter ended December 31, 2007 provided that the Consolidated Fixed
Charge Coverage Ratio was not less than 1.00:1.00, at the end of such fiscal
quarter.
 
3. Conditions of Effectiveness. This Amendment and Waiver shall become effective
upon receipt by the Lender of this Amendment and Waiver, duly executed by the
Company and each Guarantor.
 
4. Miscellaneous.
 
(a) This Amendment and Waiver shall be governed by and construed in accordance
with the laws of the State of New York.
 
(b) All terms used herein shall have the same meaning as in the Credit
Agreement, as amended hereby, unless specifically defined herein.
 
(c) This Amendment and Waiver shall constitute a Loan Document.

 
 

--------------------------------------------------------------------------------

 
 
(d) Except as expressly amended and waived hereby, the Credit Agreement remains
in full force and effect in accordance with the terms thereof. The Credit
Agreement and the Loan Documents are each ratified and confirmed in all respects
by the Company. The amendment and waiver herein are limited specifically to the
matters set forth above and for the specific instance and purpose for which
given and do not constitute directly or by implication an amendment or waiver of
any other provisions of the Credit Agreement or a waiver of any Default or Event
of Default which may occur or may have occurred under the Credit Agreement or
any other Loan Document.
 
(e) Upon the effectiveness of this Amendment and Waiver, each reference in the
Credit Agreement and the other Loan Documents to “this Agreement”, “hereunder”,
“hereof’, “herein” or words of like import shall mean and be a reference to the
Credit Agreement, as amended hereby.
 
(f) The Company hereby represents and warrants that, (i) the representations and
warranties by the Company pursuant to the Credit Agreement and each other Loan
Document are true and correct, in all material respects, on the date hereof, and
(ii) no Default or Event of Default exists under the Credit Agreement or any
other Loan Document.
 
(g) The Company hereby: (a) acknowledges and confirms that, notwithstanding the
consummation of the transactions contemplated by this Amendment and Waiver, (1)
all terms and provisions contained in the Security Documents are, and shall
remain, in full force and effect in accordance with their respective terms and
(ii) the liens heretofore granted, pledged and/or assigned to the Lender as
security for the Company’s obligations under the Notes, the Credit Agreement and
the other Loan Documents shall not be impaired, limited or affected in any
manner whatsoever by reason of this Amendment and Waiver; and (b) represents,
warrants and confirms the non-existence of any offsets, defenses, or
counterclaims to its obligations under the Credit Agreement or any Loan
Document.
 
(h) This Amendment and Waiver maybe executed in one or more counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one Amendment and Waiver.
 
[next page is signature page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Lender have caused this Amendment and
Waiver to be duly executed by their duly authorized officers as of the day and
year first above written.
 

 
AMERICAN MEDICAL ALERT CORP.
 
 
By:
/s/ Jack Rhian
   
Name: Jack Rhian
 
Title: President
 
 
JPMORGAN CHASE BANK, N.A.
 
 
By:
/s/ William Ewing
   
Name: William Ewing
 
Title: Senior Vice President

 
The undersigned, not parties to the Credit Agreement but as Guarantors under
their respective Guaranties executed in favor of the Lender, dated as of May 20,
2002, and as Grantors under the Security Agreement, dated as of May 20, 2002,
each hereby (a) accept and agree to the terms of the foregoing Amendment and
Waiver, (b) acknowledge and confirm that all terms and provisions contained in
their respective Guaranty are, and shall remain, in full force and effect in
accordance with their respective terms and that its obligations thereunder, and
(c) (i) all terms and provisions contained in the Security Agreement are and
shall remain, in full force and effect in accordance with their respective terms
and (ii) the liens heretofore granted, pledged and/or assigned to the Lender as
security for the Guarantee Obligations (as defined in the Guaranty) shall not be
impaired, limited or affected in any manner whatsoever by reason of this
Amendment and Waiver and that all such liens continue to be granted, pledged
and/or assigned to the Lender as security for the Guarantee Obligations.
 

 
HCI ACQUISITION CORP.
 
SAFE COM INC.
 
LIVE MESSAGE AMERICA ACQUISITION CORP.
 
NORTH SHORE ANSWERING SERVICE, INC.
 
ANSWER CONNECTICUT ACQUSITION CORP.
 
MD ONCALL ACQUISITION CORP.
 
AMERICAN MEDICONNECT ACQUISITION CORP. 
 
 
By:
/s/ Jack Rhian
     
Jack Rhian, the President of each
   
of the foregoing corporations


 
 

--------------------------------------------------------------------------------

 
 